 Case 18-14161       Doc 137    Filed 04/10/19 Entered 04/11/19 08:06:35                Desc Main
                                 Document       Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )                BK No.:    18-14161
POPLAR CREEK, LLC                            )
                                             )                Chapter: 11
                                             )
                                                              Honorable LaShonda Hunt
                                             )
                                             )
               Debtor(s)                     )

        ORDER MODIFYING SCHEDULING ORDER AND CONTINUING HEARING

       This matter coming to be heard on First American Bank's Agreed Motion to Modify
Scheduling Order and Continuing Hearing (the "Motion"), the Court finding that it has jurisdiction over
this matter and that proper and adequate notice of the Motion and the hearing on the Motion has been
given and that no other or further notice is necessary:

  IT IS HEREBY ORDERED THAT:

  1. The Motion is Granted.

  2. The May 2, 2019 hearing date in this case is stricken.

  3. The United States Trustee's Motion to Convert Chapter 11 Case to a Case under Chapter 7 on
Shortened Notice Given for Cause [Docket No. 116] (the "Motion to Convert"), and any other matters
previously set for May 2, 2019, are rescheduled for hearing on May 8, 2019 at 11:00 a.m.

  4. The deadline for the Debtor's Response to the Motion to Convert is extended to April 16, 2019.

  5. The deadline for United States Trustee's reply to Debtor's Response to the Motion to Convert is
extended to April 22, 2019.

                                                          Enter:


                                                                   Honorable LaShonda A. Hunt
Dated: April 10, 2019                                              United States Bankruptcy Judge

 Prepared by:
 Paul W. Carroll (ARDC #6196314)
 PCarroll@gouldratner.com
 Matthew A. Olins (ARDC #6275636)
 molins@gouldratner.com
 GOULD & RATNER LLP
 222 North LaSalle Street, Suite 300
 Chicago, Illinois 60601
 Telephone: (312) 236-3003
 Facsimile: (312) 236-3241
 COUNSEL FOR FIRST AMERICAN BANK
